DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as, “comprising”, “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20, 22-24, 26-34, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longinotti-Buitoni et al., U.S. Patent Number 8945328.
	Regarding claims 16, and 31, Longinotti-Buitoni et al., U.S. Patent Number 8945328 discloses a Methods Of Making Garments Having Stretchable And Conductive Ink with features of the claimed invention including an apparatus (compression garment apparatus, see col. 10, line 27), comprising: a flexible substrate (see col. 10, line 49); at least one sensor (see col. 11, line 12), mounted on the flexible substrate arranged to provide an electrical output signal (col. 11, line 13), dependent upon a first parameter; and at least one conductive trace (col. 11, line 28), provided on the flexible substrate arranged to provide a direct current (col. 13, line 59), path to the at least one sensor and have an electrical property dependent upon a second parameter, and arranged to provide an electrical output signal indicative of the second parameter (related to conductive trace arranged parallel, see col. 14, line38).  
	Regarding claims 17, 32, the conductive trace is deformable and the second parameter is the deformation of the conductive trace.  
	Regarding claims 18, 33, the memory (element 12), and the processor (element 14), are capable to create a any desirable database.
	Regarding claims 19, 34, wherein the conductive trace is arranged to provide at least one of, power to the at least one sensor, a signal line to the at least one sensor.  
	Regarding claim 20, the electrical property of the conductive trace dependent upon a second parameter comprises at least one of: capacitance (col. 35, line 44), impedance (see vo. 59, lines 45-60), resistance (see co. 13, line 37).  
	Regarding claim 22-23, the first conductive trace and the second conductive trace or at least a portion of the first conductive trace is positioned adjacent to the second conductive trace 
	Regarding claim 24, least part of the conductive trace is arranged in an alternating arrangement (see, for example, figure 11B).    
25. (New) An apparatus as claimed in claim 16 wherein at least part of the conductive trace is arranged in a coiled arrangement.  
	Regarding claim 26, the flexible substrate is part of a garment which can be worn by a subject.  
	Regarding claim 27, the first parameter detected by the at least one sensor can be a biometric parameter of a subject.  
	Regarding claim 28, at least one sensor is arranged to detect haptic feedback from the subject (see for example, description of figure 6A-6E in col. 19).  
	Regarding claim 29, the conductive traces are covered.  
	Regarding claim 30, there is corresponding controlling circuitry (see col. 18, line 42).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni et al., U.S. Patent Number 8945328.
	Regarding this claim, Longinotti-Buitoni et al., does not explicitly show a coil arrangement for the conductive trace.  The very present of claims 22-24, is an indication of various obvious formation of the trace, there. It would have been obvious for a skill artisan, before the effective filing date of the invention to modify Longinotti-Buitoni et al., to use any desired form and shape for the conductive trace, in order to satisfy a chosen intended use, cost, or for convenience.

Claims 21 and 35, for the provision of alternative current signal, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, March 12, 2022